Case 1:20-cv-01749-AT Document 19 Filed 062829 Pacgetai
LAW OFFICE OF USDC SDNY

JUSTIN A. ZELLER, |} DOCUMENT
ELECTRONICALLY FILED

  

JUSTIN A. ZELLER
JAZELLER@ZELLERLEGAL.COM DOC #:

DATE FILED: 6/25/2020

JOHN M. GURRIERI
JMGURRIERI@ZELLERLEGAL.COM

June 24, 2020
VIA ECF

Hon. Analisa Torres, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

Re: Catahan et al v. Eco Community Cleaners Inc. et al, 20 CV 1749 (AT)
Dear Judge Torres:

This firm represents the plaintiff in the above-referenced action. The plaintiff moves to
adjourn the initial conference and today’s deadline to submit a joint letter sine die. The case is fully
served and no defendants have appeared.

I thank the Court for its time and consideration.

Respectfully submitted,

John M. Gurrieri

GRANTED in part, DENIED in part. The initial pretrial conference scheduled for July 1, 2020 is ADJOURNED to
August 6, 2020, at 11:00 a.m. The conference will be held telephonically, and the parties are directed to call (888)
398-2342 or (215) 861-0674, and enter access code 5598827.

By July 30, 2020, the parties shall submit their joint letter and proposed case management plan. If by July 30, 2020,
Defendants have not appeared in this action, Plaintiff may request adjournment of the conference and initiate the
process for obtaining a default judgment.

SO ORDERED.

Dated: June 25, 2020
New York, New York

ANALISA TORRES 7-2036
United States District Judge

 

 

 
